UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1736



RONALD B. BOONE, SR.,

                                                          Petitioner,

          versus


NEWPORT NEWS SHIPBUILDING AND DRY DOCK COM-
PANY; DIRECTOR, OFFICE OF WORKERS’ COMPEN-
SATION PROGRAMS, UNITED STATES DEPARTMENT OF
LABOR,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(00-0683)


Submitted:   October 10, 2001          Decided:     November 15, 2001


Before LUTTIG and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ronald B. Boone, Sr., Petitioner Pro Se. Jonathan Henry Walker,
MASON, COWARDIN & MASON, P.C., Newport News, Virginia; Carol A.
De Deo, Associate Solicitor, UNITED STATES DEPARTMENT OF LABOR,
Washington, D.C.; Basil E. Voultsides, UNITED STATES DEPARTMENT OF
LABOR, Norfolk, Virginia, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ronald B. Boone petitions for review of the decision and order

of the Benefits Review Board affirming the Administrative Law

Judge’s finding that he did not establish good cause to change

authorized neurologists and that he was not entitled to a con-

tinuing award of benefits under the Longshore & Harbor Workers’

Compensation Act.   See 33 U.S.C.A. §§ 901-950 (West 1994 & Supp.

2001).   Our review of the record discloses that the Board's deci-

sion is based upon substantial evidence and without reversible

error.   Accordingly, we affirm on the reasoning of the Board.   See

Boone v. Newport News Shipbuilding, No. BRB-00-0683 (B.R.B. Apr. 4,

2001).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2